          21-10249-mg       Doc 33    Filed 02/23/21 Entered 02/23/21 09:15:32       Main Document
                                                   Pg 1 of 1




         Hon. Martin Glenn
         U.S. Bankruptcy Judge
         United States Bankruptcy Court
         Southern District of New York
         One Bowling Green
         New York, NY,10004


                   In re: Navient Solutions LLC, 21-10249-mg
                                                                                          Feb 22, 2021

         Dear Judge Glenn:

                Sarah Bannister, Brandon Hood, and LaBarron Tate (“Petitioning Creditors”), by and
         through undersigned counsel, respectfully requests a twelve-hour extension on the 5:00 p.m.
         deadline set forth by this Court, which amended the scheduling order of February 18, 2021 (ECF
         No. 20).

                Counsel is diligently preparing the opposition but fears he will be unable to submit a
         clean version by noon. Counsel is confident he will be able to submit a clean version by
         tomorrow. Counsel thanks the Court for its consideration.


                                               Sincerely,

                                               /s Austin Smith

         THE EXTENSION REQUEST IS GRANTED.
         MEMORANDUM ENDORSED.
         IT IS SO ORDERED.

         Dated: February 23, 2021
                New York, New York                          ____________/s/Martin Glenn___________
                                                            UNITED STATES BANKRUPTCY JUDGE




SMITH LAW GROUP LLP.
99 WALL STREET |NO. 426
NEW YORK | NY |10005
